Citation Nr: 1113905	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-03 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a thoracic spine disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbar spine disability.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss.

4.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A., Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In a December 2002 decision, the RO denied service connection for thoracic spine, lumbar spine, bilateral hearing loss, and left knee disabilities; the Veteran did not perfect an appeal.  

2.  Evidence submitted since the RO's December 2002 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims, and therefore does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's December 2002 rating decision which denied service connection for thoracic spine, lumbar spine, bilateral hearing loss, and left knee disabilities, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has not been received since the RO's December 2002 rating decision which denied service connection for thoracic spine, lumbar spine, bilateral hearing loss, and left knee disabilities; thus, the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in August 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  This letter also included the criteria for reopening a previously denied claims, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided regarding the Veteran's claim.

Regarding the duty to assist, the RO has obtained the Veteran's VA records.  The Veteran has not identified any other missing evidence.  Although he was scheduled for a Board hearing, he canceled that request and has not furnished any further personal correspondence.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  Here, no examination is afforded the Veteran because, as discussed below, new and material evidence has not been submitted.  Therefore, no further examination seeking an opinion regarding the Veteran's disability is necessary to satisfy the duty to assist.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


New and Material

In a December 1997 rating decision, service connection for upper back pain, lower back pain, left ear hearing loss, and a left knee condition were denied.  The back and knee claims were denied on the basis that the Veteran did not have current disability.  The left ear hearing loss claim was denied on the basis that left ear hearing loss existed prior to service and was not aggravated therein.  Thereafter, the Veteran submitted a generic notice of disagreement for his "service-connected claim," but did not specify which issue he was appealing.  In May 1998, the RO sought to ascertain which issue was being appealed and requested that the veteran provide that specific information.  The Veteran did not reply.

In October 2001, correspondence was received in which the Veteran indicated that he was seeking service connection for, in pertinent part, upper back pain, lower back pain, bilateral hearing loss, and left knee pain.  In a December 2002 rating decision, service connection for thoracic muscle pain, chronic myositis with lumbosacral pain and strain and mild discogenic degenerative changes at L5-S1, bilateral hearing loss, and residuals of left knee strain, were denied on the merits.  

The claim of service connection for a thoracic spine disability was denied on the basis that while the evidence showed that the Veteran received treatment for muscle strains of the thoracic region, there was no permanent residuals of chronic disability and there was no current disability shown.  The claim of service connection for a lumbar spine disability was denied on the basis that while the evidence showed that the Veteran had lumbosacral strain in service, it did not show that his current chronic myositis with lumbosacral pain and mild discogenic degenerative changes at L5-S1 were related to the inservice lumbosacral strain which had resolved.  The claim of service connection for bilateral hearing loss was denied as the evidence of record showed that while the Veteran currently had bilateral hearing loss, his left ear hearing loss preexisted service and was not aggravated therein and right ear hearing loss was not incurred in or caused by service.  The claim of service connection for a left knee disability was denied on the basis that while the evidence showed that the Veteran was seen for left knee strain during service, there was no permanent residual or chronic disability.  In addition, there was no current diagnosis beyond pain.  

The Veteran disagreed with the December 2002 decision and was issued a statement of the case.  However, he thereafter did not perfect an appeal via submission of a substantive appeal.  Therefore, the RO's decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001, and this claim was so filed.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995; but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record consists of VA records.  Some of the records predate the December 2002 final decision and are considered to have been of record when that decision was adjudicated.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The remainder of the VA medical records, dated after the December 5, 2002 decision do not constitute new and material evidence.  

These VA records include the continued diagnosis of low back disability, but provide no suggestion that current disability is related to service.  The records also note that the Veteran has left knee arthralgia with negative x-rays.  Arthralgia, however, is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  The RO previously indicated that pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, there was no change in diagnosis from the diagnosis of record at the time of the December 2002 decision, and, also there was no suggestion in these records that current low back disability was related to service.  With regard to the ears, there was no evidence regarding hearing loss, only evidence showing that the Veteran had discharge, pain, and tinnitus.  A diagnosis with regard to the thoracic spine was not made nor was there any suggestion that a thoracic spine disability was related to service.  

The additional evidence is not new and material because it does not cure the prior evidentiary defects with regard to claimed low back, thoracic spine, bilateral hearing loss, and left knee disabilities.  

The additional medical evidence, while "new" to the extent that it was not previously reviewed, does not offer suggestion that the Veteran's current low back and bilateral hearing loss disabilities are related to service or that left ear hearing loss was aggravated in service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence); see also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).  With regard to the claimed thoracic spine disability, as noted, there is no new evidence showing a current diagnosis or a nexus to service.  With regard to the left knee, there is only new evidence of the continued notation of left knee pain with no x-ray evidence of disability, the same medical status as was present at the time of the December 2002 final decision.  There is no new evidence of a nexus to service.  

Thus, the newly submitted evidence is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim in December 2002.  New and material evidence has not been received since the RO's December 2002 decision; thus, the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a thoracic spine disability is denied.

The application to reopen the claim of service connection for a lumbar spine disability is denied.

The application to reopen the claim of service connection for bilateral hearing loss is denied.

The application to reopen the claim of service connection for a left knee disability is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


